Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 23, 2017

The Court of Appeals hereby passes the following order:

A17A0896. DOUGLAS EUGENE TAYLOR v. THE STATE.

      In 2003, Douglas Eugene Taylor pled guilty to criminal attempt to commit
armed robbery. Following his incarceration, Taylor began serving the probated
portion of his sentence. In 2015, his probation was revoked. Taylor subsequently filed
a motion for out-of-time appeal, challenging the probation revocation order. The trial
court denied the motion, and Taylor filed this direct appeal. We lack jurisdiction.
      Because the underlying subject matter of the appeal is the revocation of
Taylor’s probation, he was required to file an application for discretionary appeal in
order to appeal. See OCGA § 5-6-35 (a) (5); White v. State, 233 Ga. App. 873 (505
SE2d 228) (1998). His failure to do so deprives us of jurisdiction over this direct
appeal, which is therefore DISMISSED.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/23/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.